Order, Supreme Court, New York County (Judith J. Gische, J.), entered April 15, 2003, which, inter alia, granted defendant’s cross motion to dismiss the complaint with prejudice, unanimously affirmed, with costs.
Plaintiff’s claims against defendant attorney are premised upon the contention that she, as attorney for plaintiffs former wife in the now concluded divorce action brought by her against him, was complicit in an allegedly wrongful inventory of several safe deposit boxes used by plaintiff to store numerous watches, bearer bonds, gold, pens and other valuables. Inasmuch, however, as the issue of the propriety of the challenged inventory was fully litigated in the divorce action, and determined adversely to plaintiff, plaintiff may not in this subsequent action revisit the issue (see Gramatan Home Invs. Corp. v Lopez, 46 NY2d 481, 485 [1979]). Moreover, plaintiff’s claims for conversion, abuse of process, prima facie tort and violation of Judiciary Law § 487 were time-barred. Concur—Buckley, P.J., Tom, Mazzarelli, Sullivan and Ellerin, JJ.